 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     REMEDIOS NELSON,
11                                                       Case No.: 2:18-cv-01515-MMD-NJK
            Plaintiff,
12                                                                       Order
     v.
13                                                                   [Docket No. 8]
     UNITED STATES OF AMERICA, et al.,
14
            Defendants.
15
16         Pending before the Court is the parties’ stipulation to amend the complaint. Docket No. 8.
17 Under Fed. R. Civ. P. 15(a), “[t]he court should freely give leave when justice so requires,” and
18 there is a strong public policy in favor of permitting amendment. Bowles v. Reade, 198 F.3d 752,
19 757 (9th Cir. 1999). As such, the Ninth Circuit has made clear that Rule 15(a) is to be applied
20 with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.
21 2003) (per curiam). Accordingly, the Court GRANTS the parties’ stipulation to amend the
22 complaint. Docket No. 8. The amended complaint shall be filed and served no later than
23 December 27, 2018.
24         IT IS SO ORDERED.
25         Dated: December 20, 2018.
26                                                            ______________________________
                                                              Nancy J. Koppe
27                                                            United States Magistrate Judge
28

                                                   1
